PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/461,858
Filing Date: 17 Mar 2017
Appellant(s): Johnson & Johnson Consumer Inc.



__________________
[ Jennifer Rishiko ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Higuchi, W.I., et al., ( J. Pharm. Sci., 1962).
Lee teaches cosmetic compositions comprising chondroitin sulfate as an active ingredient in the form of creams comprising 5% chondroitin sulfate, 5% mineral oil (emollient), 1.5% polysorbate 60 (emulsifier), water at ~58%, and non-ionic lipid phase materials/cosmetically acceptable active ingredients such as glycerin, water, glyceryl monostearate, etc., compare instant claims 1, 6, 11, and 14. (See claims and example 4.) Lee also teaches lotions comprising chondroitin sulfate 0.1%, glycerin, 2% (emulsifier/nonionic lipid phase), 1,3-butylene glycol 2% (emollient), citric acid, etc., compare instant claims 1, 6-7, 11, and 14. (See example 2.) Lee teaches that the compositions can further comprise agar carriers. (See page 3, 7th from last line.)
Lee does not teach the diameter of the chondroitin sulfate present nor providing it at a uniform size range crosslinked with calcium or divalent metals.
Vanderhoff teaches aqueous dispersions of particles of crosslinked water soluble polymers such as chondroitin sulfate with a substantially homogeneous size of less than 212 nm, compare instant claims 1, 5, and 11. (See claims 1, 4, and 10-11.) Vanderhoff teaches that polymers comprising carboxylate groups used in the particles can crosslinked by crosslinkers such as calcium. (See page 9, lines 30-33, and examples 14 and 18.) Vanderhoff teaches forming the chondroitin sulfate can be done to form particles with a narrow distribution in particle sizes, that the particles can be made in large quantities at reasonable cost, can be used as substitutes for carriers such as agar, and can be optionally used to deliver encapsulated drugs. (See page 4 line 34 through page 5 line 13.) 
Higuchi teaches that finely divided drug powders dissolve based upon the size of the particles and that the diffusion/dissolution rate for particles of the same size is the same. (See abstract and page 1 paragraphs 1-2.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the chondroitin sulfate in the chondroitin sulfate requiring compositions of Lee as uniformly sized particles with a narrow size distribution as taught by Vanderhoff given the further teachings of Higuchi that providing drug particles that are all the same size provide for uniform drug dissolution rates. One of ordinary skill in the art would have been motivated to make this combination in order to provide for chondroitin sulfate delivery compositions that deliver the drug at a uniform and predictable rate to a patient to avoid unwanted variability in the drugs delivery. One of ordinary skill in the art at the time of the invention would have also been motivated to include the chondroitin sulfate particles of Vanderhoff in the compositions of Lee in the event one wanted to provide for the delivery of further active agents in the compositions as Vanderhoff teaches that the particles prepared can also optionally contain further active agents. Still further one also would have been motivated to combine particles of Vanderhoff in the compositions of Lee as Lee teaches that one can include carrier materials such as agar carriers in the compositions and Vanderhoff teaches that the chondroitin sulfate particles can also be used as substitutes for agar. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the prior art of Lee already requires chondroitin sulfate without providing for the size of the particles present while Vanderhoff provides for therapeutic particles this same chondroitin sulfate material that are uniform in size that would provide for a uniform release of the material as well as further advantages such as allowing for the optional delivery of further drugs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Higuchi, W.I., et al., ( J. Pharm. Sci., 1962) as applied to claims 1, 5-7, 11, and 14 above, and further in view of Tanaka, U.S. 2005/0074421.
Lee, Vanderhoff, and Higuchi teach topical cream compositions containing cross-linked chondroitin sulfate in emollient, emulsifier, and water based carriers as discussed above.
Lee, Vanderhoff, and Higuchi do not teach using an acidic pH for such compositions.
Tanaka teaches acidic compositions for external use comprising an acidic polysaccharide such as chondroitin sulfate and calcium salts thereof. (See paragraphs 0006-0007.) Tanaka teaches that the compositions provide for cosmetic effects in making hair smooth and supple, adjusting the texture of skin, increasing the tension of skin, stretching out wrinkles, whitening skin, imparting an impression of transparency and moistened feeling to skin, lightening spots and making pores less noticeable, and a hair-growing effect in suppressing hair-loss and promoting growth of hair. (See paragraph 0005.) Tanaka teaches including acid in the compositions such as citric acid. (See paragraph 0012.) Tanaka teaches providing the compositions with an acidic range of pH 2.0 to 6.0 in order to prevent damage to the skin. (See paragraph 0014.)
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the chondroitin sulfate, calcium, and citric acid comprising cosmetic compositions taught by Lee, Vanderhoff, and Higuchi given the teaching of Tanaka to provide chondroitin sulfate, calcium, and citric acid comprising compositions at an acidic pH of 2.0 to 6.0 in order to prevent damage to the skin. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the art is directed to cosmetic formulations comprising chondroitin sulfate and calcium, that provides for an anti-aging or wrinkle reducing effect on the skin and requires pH adjustment using acids such as citric acid and Tanaka teaches appropriate pH ranges for such compositions that prevent damage to the skin.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Higuchi, W.I., et al., ( J. Pharm. Sci., 1962); and Tanaka, U.S. 2005/0074421 as applied to claims 1, 5-8, 11, and 14 above, and further in view of Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010).
Lee, Vanderhoff, Higuchi, and Tanaka teach topical cream compositions containing cross-linked chondroitin sulfate and calcium in emollient, emulsifier, citrate, and water based carriers with a pH of 2-6 as discussed above. 
Lee, Vanderhoff, Higuchi, and Tanaka do not teach the source of their chondroitin sulfate.
Schiraldi teaches methods of producing chondroitin sulfate using bacteria and teaches that using fed-batch bacterial growth strategies one can produce chondroitin sulfate in commercial requirements of high yields and low economic cost and that one also avoids issues of health concerns causes by interspecies viral infections by using bacterial biotechnologically derived chondroitin sulfate instead of other sources (i.e. animals). (See page 1218, last paragraph.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the bacterially derived chondroitin sulfate taught Schiraldi in the chondroitin sulfate comprising compositions of Lee, Vanderhoff, Higuchi, and Tanaka in order to provide for an easily obtainable, low cost, and pathogen free source of chondroitin sulfate. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art of Lee, Vanderhoff, Higuchi, and Tanaka are open to the use any chondroitin sulfate and Schiraldi teaches that bacterial chondroitin sulfate has many advantages over other forms of chondroitin sulfate both from an economic and health perspective.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Higuchi, W.I., et al., ( J. Pharm. Sci., 1962); Tanaka, U.S. 2005/0074421; and Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010) as applied to claims 1, 5-9, 11, and 14 above, and further in view of Bellin et al., U.S. Patent 7,544,375. 
Lee, Vanderhoff, Higuchi, Tanaka, and Schiraldi teach topical cream moisturizing compositions containing cross-linked chondroitin sulfate and calcium in emollients such as glycerin, emulsifiers such as polysorbate 60, citrate, and water based carriers with a pH of 2-6 as discussed above. 
Lee, Vanderhoff, Higuchi, Tanaka, and Schiraldi do not teach including further emollients such as glyceryl dilaurate and steareth-10 in the compositions.
Bellin teaches cosmetic moisturizing compositions including moisturizers such as glycolic acid. (See column 6, line 40.) Bellin teaches that the compositions can include emollients such as steareth-10, glyceryl dilaurate, polysorbate 60, etc. in the compositions. (See column 7, lines 19 through column 8, line 8.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the further art accepted emulsifiers steareth-10, glyceryl dilaurate in the compositions of Lee, Vanderhoff, Higuchi, Tanaka, and Schiraldi in order to emulsify the compositions given the teachings of Bellin that steareth-10, glyceryl dilaurate, polysorbate 60 are all art recognize emulsifiers used to emulsify skin creams. It would also have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include further moisturizing agents such as glycolic acid taught by Bellin into the moisturizing creams of Lee, Vanderhoff, Higuchi, Tanaka, and Schiraldi given that the creams of Lee are already directed to providing moisturizing effects to the skin and Bellin provides that glycolic acid can also be used for this same purpose in skin creams. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art of Lee already teaches providing chondroitin sulfate along with emulsifiers to form moisturizing creams and Bellin is directed to this same purpose teaching further emulsifiers and emollients used in such compositions.

Claims 1, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746.
Lee teaches cosmetic compositions comprising chondroitin sulfate as an active ingredient in the form of creams comprising 5% chondroitin sulfate, 5% mineral oil (emollient), 1.5% polysorbate 60 (emulsifier), water at ~58%, and non-ionic lipid phase materials/cosmetically acceptable active ingredients such as glycerin, water, glyceryl monostearate, etc., compare instant claims 1, 6, 11, and 14. (See claims and example 4.) Lee also teaches lotions comprising chondroitin sulfate 0.1%, glycerin, 2% (emulsifier/nonionic lipid phase), 1,3-butylene glycol 2% (emollient), citric acid, etc., compare instant claims 1, 6-7, 11, and 14. (See example 2.) Lee teaches that the compositions can further comprise agar carriers. (See page 3, 7th from last line.)
Lee does not teach the diameter of the chondroitin sulfate present nor providing it at a uniform size range crosslinked with calcium or divalent metals.
Vanderhoff teaches aqueous dispersions of particles of crosslinked water soluble polymers such as chondroitin sulfate with a substantially homogeneous size of less than 212 nm, compare instant claims 1, 5, and 11. (See claims 1, 4, and 10-11.) Vanderhoff teaches that polymers comprising carboxylate groups used in the particles can crosslinked by crosslinkers such as calcium. (See page 9, lines 30-33, and examples 14 and 18.) Vanderhoff teaches forming the chondroitin sulfate can be done to form particles with a narrow distribution in particle sizes, that the particles can be made in large quantities at reasonable cost, can be used as substitutes for carriers such as agar, and can be optionally used to deliver encapsulated drugs. (See page 4 line 34 through page 5 line 13.) 
Malakhov teaches methods of making microparticles comprising adding a counterion to a solution containing a compound. (See claim 1.) Malakhov teaches that the particles produce uniform sized particles for delivery with high concentrations of the compounds and that it is desirable to have uniform formulations of the compounds for use in cosmetics. (See paragraphs 0004 and 0008.) Malakhov teaches that the compounds include macromolecules of 1,000 to 50,000 Daltons. (See paragraph 0017.) Malakhov teaches that the compounds can be chondroitin sulfate. (See paragraph 0264.) Malakhov teaches that the counterion used includes magnesium or calcium sulfate. (See paragraph 0023.) Malakhov teaches that the compositions can have a size of 5 microns.(See paragraph 0033.) Malakhov teaches that the compositions can be administered topically or via injection. (See paragraph 0048.) Malakhov teaches that the compositions can be a skin cream with macromolecules having a cosmetic function. (See paragraph 0069.) Malakhov teaches the compositions can be in an aqueous solvent up to 80%. (See paragraph 0122.) Malakhov teaches making microspheres in aqueous buffers comprising emollients and surfactants such as 3.5% lecithin and 3.5% oleic acid. (See paragraph 00637.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the chondroitin sulfate in the chondroitin sulfate requiring compositions of Lee as uniformly sized particles with a narrow size distribution as taught by Vanderhoff given the further teachings of Malakhov that teaches the use of uniformly sized microparticles to provide for uniform cosmetics or pharmaceuticals as well as teaches the use of chondroitin sulfate and calcium as compounds for making microparticles and counterions for forming them into microparticles. One of ordinary skill in the art would have been motivated to make this combination in order to provide for chondroitin sulfate delivery compositions that deliver the drug uniformly to a patient to avoid unwanted variability in the drugs delivery. One of ordinary skill in the art at the time of the invention would have also been motivated to include the chondroitin sulfate particles of Vanderhoff in the compositions of Lee in the event one wanted to provide for the delivery of further active agents in the compositions as Vanderhoff teaches that the particles prepared can also optionally contain further active agents. Still further one also would have been motivated to combine particles of Vanderhoff in the compositions of Lee as Lee teaches that one can include carrier materials such as agar carriers in the compositions and Vanderhoff teaches that the chondroitin sulfate particles can also be used as substitutes for agar. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the prior art of Lee already requires chondroitin sulfate without providing for the size of the particles present while Vanderhoff provides for therapeutic particles this same chondroitin sulfate material that are uniform in size that would provide for a uniform release of the material as well as further advantages such as allowing for the optional delivery of further drugs and Malakhov also provides for the use of chondroitin sulfate formed into microparticles with the counterion calcium at the same sizes in Vanderhoff and used either through injection or topically in skin creams.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746 as applied to claims 1, 5-7, 11, and 14 above, and further in view of Tanaka, U.S. 2005/0074421.
Lee, Vanderhoff, and Malakhov teach topical cream compositions containing cross-linked chondroitin sulfate in emollient, emulsifier, and water based carriers as discussed above.
Lee, Vanderhoff, and Malakhov do not teach using an acidic pH for such compositions.
Tanaka teaches acidic compositions for external use comprising an acidic polysaccharide such as chondroitin sulfate and calcium salts thereof. (See paragraphs 0006-0007.) Tanaka teaches that the compositions provide for cosmetic effects in making hair smooth and supple, adjusting the texture of skin, increasing the tension of skin, stretching out wrinkles, whitening skin, imparting an impression of transparency and moistened feeling to skin, lightening spots and making pores less noticeable, and a hair-growing effect in suppressing hair-loss and promoting growth of hair. (See paragraph 0005.) Tanaka teaches including acid in the compositions such as citric acid. (See paragraph 0012.) Tanaka teaches providing the compositions with an acidic range of pH 2.0 to 6.0 in order to prevent damage to the skin. (See paragraph 0014.)
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the chondroitin sulfate, calcium, and citric acid comprising cosmetic compositions taught by Lee, Vanderhoff, and Malakhov given the teaching of Tanaka to provide chondroitin sulfate, calcium, and citric acid comprising compositions at an acidic pH of 2.0 to 6.0 in order to prevent damage to the skin. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the art is directed to cosmetic formulations comprising chondroitin sulfate and calcium, that provides for an anti-aging or wrinkle reducing effect on the skin and requires pH adjustment using acids such as citric acid and Tanaka teaches appropriate pH ranges for such compositions that prevent damage to the skin.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746; and Tanaka, U.S. 2005/0074421 as applied to claims 1, 5-8, 11, and 14 above, and further in view of Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010).
Lee, Vanderhoff, Malakhov, and Tanaka teach topical cream compositions containing cross-linked chondroitin sulfate and calcium in emollient, emulsifier, citrate, and water based carriers with a pH of 2-6 as discussed above. 
Lee, Vanderhoff, Malakhov, and Tanaka do not teach the source of their chondroitin sulfate.
Schiraldi teaches methods of producing chondroitin sulfate using bacteria and teaches that using fed-batch bacterial growth strategies one can produce chondroitin sulfate in commercial requirements of high yields and low economic cost and that one also avoids issues of health concerns causes by interspecies viral infections by using bacterial biotechnologically derived chondroitin sulfate instead of other sources (i.e. animals). (See page 1218, last paragraph.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the bacterially derived chondroitin sulfate taught Schiraldi in the chondroitin sulfate comprising compositions of Lee, Vanderhoff, Malakhov, and Tanaka in order to provide for an easily obtainable, low cost, and pathogen free source of chondroitin sulfate. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art of Lee, Vanderhoff, Malakhov, and Tanaka are open to the use any chondroitin sulfate and Schiraldi teaches that bacterial chondroitin sulfate has many advantages over other forms of chondroitin sulfate both from an economic and health perspective.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746; Tanaka, U.S. 2005/0074421; and Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010) as applied to claims 1, 5-9, 11, and 14 above, and further in view of Bellin et al., U.S. Patent 7,544,375. 
Lee, Vanderhoff, Malakhov, Tanaka, and Schiraldi teach topical cream moisturizing compositions containing cross-linked chondroitin sulfate and calcium in emollients such as glycerin, emulsifiers such as polysorbate 60, citrate, and water based carriers with a pH of 2-6 as discussed above. 
Lee, Vanderhoff, Malakhov, Tanaka, and Schiraldi do not teach including further emollients such as glyceryl dilaurate and steareth-10 in the compositions.
Bellin teaches cosmetic moisturizing compositions including moisturizers such as glycolic acid. (See column 6, line 40.) Bellin teaches that the compositions can include emollients such as steareth-10, glyceryl dilaurate, polysorbate 60, etc. in the compositions. (See column 7, lines 19 through column 8, line 8.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the further art accepted emulsifiers steareth-10, glyceryl dilaurate in the compositions of Lee, Vanderhoff, Malakhov, Tanaka, and Schiraldi in order to emulsify the compositions given the teachings of Bellin that steareth-10, glyceryl dilaurate, polysorbate 60 are all art recognize emulsifiers used to emulsify skin creams. It would also have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include further moisturizing agents such as glycolic acid taught by Bellin into the moisturizing creams of Lee, Vanderhoff, Malakhov, Tanaka, and Schiraldi given that the creams of Lee are already directed to providing moisturizing effects to the skin and Bellin provides that glycolic acid can also be used for this same purpose in skin creams. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art of Lee already teaches providing chondroitin sulfate along with emulsifiers to form moisturizing creams and Bellin is directed to this same purpose teaching further emulsifiers and emollients used in such compositions.


(2) Response to Argument
Claims 1, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Higuchi, W.I., et al., ( J. Pharm. Sci., 1962).
Appellants submit this rejection should be reversed. Contrary to the Examiner’s position, one skilled in the art would not have been motivated to put Vanderhoff's particles into Lee’s composition, either as a substitute for Lee’s particles, or as an “agar- replacement” carrier. Lee relates to a cosmetic composition containing chondroitin sulfate having a molecular weight of 30 to 45 KDa for enhancing skin barrier function and moisturization by promoting dermal keratinocyte differentiation. The composition may contain other ingredients conventionally used in cosmetic compositions, including a carrier. In one embodiment, the composition may be a suspension containing agar as a carrier. As noted by the Examiner however, Lee does not teach the use of crosslinked chondroitin sulfate. Lee’s chondroitin sulfate is uncrosslinked. Vanderhoff relates to a process for the preparation of an aqueous dispersion of particles of water-soluble polymers. The particles are crosslinked either covalently or ionically. The polymers may be polysaccharides, among other polymers, and may be crosslinked with calcium, among other crosslinkers. Vanderhoff's process is said to result in relatively homogeneous particles, making them particularly useful for soft tissue augmentation by surgical implantation or preferably delivery by conventional injection through a narrow-gauge syringe needle. Page 3, lines 26-29. Vanderhoff is directed to injectible fillers instead of topical compositions. Vanderhoff states, “[djesirably the particles...possess sufficient long term stability of size, shape, rigidity and composition to have utility as implant materials. A further desirable characteristic of the particles... is that they are relatively inert and do not rapidly degrade in vivo.” Page 6, lines 9-13. “Such particles provide...an improved composition useful for medical treatments, such as soft tissue augmentation to treat congenital abnormalities, acquired defects or cosmetic defects.” Page 6, lines 21-25. Vanderhoff discloses both covalent and ionic crosslinkers, including calcium, but cautions: Calcium can also be used in some cases. For example, calcium is known to crosslink water-soluble polymers that contain carboxy groups. Nevertheless, this reaction forms ionic bonds, rather than covalent bonds. lonic bonds may be broken down by a change in external conditions, e.g., chelating agents. On the other hand, covalent bonds are stable in the presence of chelating agents. Thus, the most preferred crosslinking agent for use in the practice of the invention is one that forms covalent bonds with the water-soluble polymer, rather than ionic bonds. Page 9, line 30, to page 10, line 4. See also Vanderhoff's Table XVII comparing ionic (with calcium) and covalent (with XAMA-7) crosslinking of sodium alginate. The calcium-crosslinked sodium alginate particles were much more prone to disintegration, and Vanderhoff concluded, “[t]hese results demonstrate that the covalent bonds resulting from the XAMA-7 crosslinking agent were more stable than the ionic bonds resulting from the calcium chloride crosslinking.” Page 50, lines 21-24. It should also be noted Vanderhoff does not actually disclose chondroitin sulfate particles crosslinked with calcium, strontium, or magnesium. Vanderhoff’s examples include chondroitin sulfate on the one hand, and calcium on the other, but not together.
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While it is noted that Vanderhoff indicates further ways in which chondroitin sulfate may also be administered it was not relied upon for a method of administration nor the carrier system as the primary reference of Lee already teaches that chondroitin sulfate can be topically administered in creams to a patient. Vanderhoff and Higuchi together were relied upon for the further teaching of methods of forming chondroitin sulfate into uniform microspheres by crosslinking them ionically with calcium and other salts and that by providing drugs in uniform sizes and shapes one can provide for improvement of drug delivery due to this increasing the uniformity of particle dissolution. Further regarding the degradation of calcium crosslinked carboxylate containing polymers (chondrotin sulfate is exemplified as such a polymer in Vanderhoff) this would actually promote the release of chondroitin sulfate through disintegration which is how drugs are released from uniform particles in Higuchi thus allowing for this mechanism of release to function. Thus the use of a uniform sized disintegrating form of chondroitin sulfate would allow for an improved long term uniform release in cosmetic compositions as set forth by Lee and Higuchi and Vanderhoff provides for methods of obtaining such particles through crosslinking with crosslinkers such as calcium chloride. Vanderhoff does not appear to teach away from the use of calcium chloride to crosslink chondroitin sulfate and indicates that it would allow for disintegration of the particles which would be advantageous given the teachings of Lee and Higuchi. Given this, these arguments are not found persuasive.

Appellant argues: “Higughi relates to equations suitable for calculating the dissolution rate of powders. Appellants submit one skilled in the art would not have been motivated to combine the teachings of Lee and Vanderhoff, with or without Higuchi. Despite the Examiner’s arguments, Lee and Vanderhoff are not logically combinable for the following reasons. First, one skilled in the art would have been motivated against substituting a different kind of chondroitin sulfate for Lee’s chondroitin sulfate. Lee specifically teaches his composition requires chondroitin sulfate having a molecular weight of 30 to 45 KDa because this provides superior results. See Example 2, where Lee states such chondroitin sulfate “is superior to chondroitin sulfate of 15 [KDa] or 50 KDa in in promoting keratinocyte differentiation.” Page 4, Experimental Example 2, last sentence. See also Experimental Examples 3, 4 and 5, which showed the 30-45 KDa chondroitin sulfate was also superior over 15 KDa and 50 KDa chondroitin sulfate for skin barrier function, skin moisture power, and user satisfaction. Pages 8-9. Accordingly, Lee teaches only a particular kind of chondroitin sulfate works.”
In response to this argument, Vanderhoff does not teach any specific weight ratio is required for the crosslinking of chondroitin sulfate nor any statement other than the use of low molecular weight chondroitin sulfate without any further statements thus it is unclear how Appellant establishes that the chondroitin sulfate of Vanderhoff is different. Further the rejection did not require replacing the chondroitin sulfate of Lee merely crosslinking it into a uniform particle size to allow for uniform disintegration and thus a more uniform delivery and thus no change in the chondroitin sulfate molecular weight was suggested by the rejection or seems to be present or inferable from the art. Given this, these arguments are not found persuasive.

Appellant argues: “Second, one skilled in the art would have been motivated against adding crosslinked chondroitin sulfate to Lee’s formulation as a substitute agar carrier. Although Vanderhoff discloses generally his particles may be used as substitutes for agar gels (page 4, lines 12-13), the reference also teaches that ionically crosslinked polymers are inferior because they are readily disintegrable, for example in the presence of chelating agents. One skilled in the art seeking a substitute for an agar carrier would not want a carrier that readily disintegrates. This is particularly true for topical carriers that typically contain a host of excipients (often including chelating agents) and are required to maintain shelf stability for months or years. Appellants submit Vanderhoff's teaching does not in fact suggest the use of ionically crosslinked polymers for use as a topical carrier.”
In response to these arguments, while Appellant indicates the disintegration would likely be influenced by the carrier and the carriers of Lee include mineral oil, polysorbate 60, water, glyceryl monosterate, etc. and do not appear to require the presence of chelating agents. Further any chelating agents would need to be at high levels where they would compete for chondroitin sulfate for the calcium ions in order to promote disintegration and Lee does not appear to include any agents that would be considered chelating agents at such high levels and Vanderhoff already teaches this to be an issue and thus would make it readily avoidable. Given this, these arguments are not found persuasive.

Appellant argues: “Higuchi does not cure these disconnects. Higuchi does not relate to chondroitin sulfate containing-compositions at all. Whether or not the particles used have a uniform size does not solve the problems in combining Lee and Vanderhoff. In response to Appellants’ arguments, the Examiner asserts: I. Lee itself discloses the use of chondroitin sulfate in topical compositions and Vanderhoff and Higuchi are only cited to show that polymers such as chondroitin sulfate can be formed into uniform particles using ionic crosslinking that dissolve at the same rate. This provides motivation for using such uniformly sized particles. iL. Despite Vanderhoff’s data showing the superiority of covalent crosslinkers, Vanderhoff teaches calcium can be used in some cases. ill. Topically applied agar as found in Lee is also rubbed or washed off, absorbed, degraded, and excreted, citing Delrieu (US 6,319,507). Thus, if degradation of ionically crosslinked chondroitin sulfate were an unwanted property, the same thing would happen with agar. None of these arguments rebut Appellants’ correct observation that the combination of Lee and Vanderhoff does not make sense because their teachings conflict one another. The Examiner has only restated what the references allegedly disclose, rather than why such disclosures are properly combinable in spite of their opposite disclosures. The lone argument that uniform particles are advantageous because they dissolve at a uniform rate is irrelevant. Nothing in the record shows that covalently crosslinked particles or uncrosslinked particles are not also uniformly sized. The problem remains that one skilled in the art would not have been motivated to combine the teachings of Lee and Vanderhoff, with or without Higuchi. The Examiner is not free to ignore what a person skilled in the art reading these references would learn from them. Lee requires specific molecular weight, non-crosslinked chondroitin sulfate. Vanderhoff does not disclose crosslinked chondroitin sulfate per se, and even if it did, Vanderhoff teaches via rigorous data that covalently crosslinked materials are superior.”
In response to these arguments, though Appellants indicate that Highuchi has no connection to the art in any way the basis for its inclusion was the teaching that uniformly sized particles of drugs dissolve in a uniform manner improving drug delivery which is directly related to the goal of Lee due to the fact that Lee is directed to drug delivery compositions thus Lee and Higuchi together would provide for the motivation to use uniformly shaped drug particles of the drug chondroitin sulfate found Lee however neither Higuchi nor Lee teach methods of forming such uniformly shaped chondroitin sulfate particles. However Vanderhoff provides for this teaching providing for methods of making uniformly shaped particles of crosslinked polymers safe for use in drug delivery including calcium crosslinkable carboxylate containing polymers such as chondroitin sulfate. While Appellant argues that: “Nothing in the record shows that covalently crosslinked particles or uncrosslinked particles are not also uniformly sized” it is unclear how this undermines the teachings in the art of how to obtain uniformly sized particles of chondroitin sulfate and the teaching that uniformly sized particles are advantageous. Though other alternative art may teach that uniformly sized non-crosslinked chondrotin sulfate may be obtainable that is not the rejection at hand, the art of record, nor the claimed invention. Again Vanderhoff does not require a specific molecular weight of chondroitin sulfate and thus does not appear to teach away or require any alteration of the chondroitin sulfate found in Lee it merely provides for crosslinking of such polymers to provide for uniform particle sizes and shapes. Vanderhoff also explicitly states that calcium crosslinking of carboxylate containing particles can be used in some instances and does not appear to teach away from such crosslinked particles. Further Lee also does not appear to teach away from crosslinking of the chondroitin sulfate and makes no mention of such a requirement. Given this, these arguments are not found persuasive.

Appellant argues: “It may be noted that Delrieu discloses crushable gel beads formed of an agar complex and used as a delivery system for a topically applied active agent. The beads are complexes of a continuous phase of agar gel containing an entrapped, dispersed restraining polymer. The active agent is bound to the restraining polymer inside. The beads are manually crushable on the skin, whereby the active agent is released. Delrieu states (Column 6, lines 59-67) that continued spreading and massaging by the user spreads the agar gel complex, with the restraining polymer, over the skin surface. Alternatively, if the polymer is inert, along with the agar gel itself, the polymer will typically be rubbed or washed off the skin or absorbed and enzymatically degraded by the body. Delrieu’s teaching suggests enzymatic degradation of agar in the body is possible. This is not relevant to agar’s stability in a topically composition. Appellants maintain this rejection should be reversed.”
In response to these arguments, Delrieu was previously provided as evidence to rebut Appellant’s prior assertion that: “One skilled in the art seeking a substitute for an agar carrier would not want a carrier that readily disintegrates. This is particularly true for topical carriers that typically contain a host of excipients (often including chelating agents) and are required to maintain shelf stability for months or years”. As previously stated, topically applied agar as found in Lee already is rubbed or washed off, absorbed, degraded and excreted from a user and thus even were degradation an unwanted property of the chrondroitin sulfate particles this is the same fate that would occur for agar particles in such compositions. The degradation of the particles while in storage is also readily avoided by choice of excipient and Lee already teaches excipient mixtures that do not appear to have any chelating agents that would lead to disintegration of the particles in storage as previously discussed. Given this, these arguments are not found persuasive.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Higuchi, W.I., et al., ( J. Pharm. Sci., 1962) as applied to claims 1, 5-7, 11, and 14 above, and further in view of Tanaka, U.S. 2005/0074421.
Appellant argues: “The Examiner applies Lee, Vanderhoff and Higuchi as above. The Examiner acknowledges they do not teach using an acidic pH. Tanaka is cited to show acidic compositions for external use comprising an acidic polysaccharide such as chondroitin sulfate, calcium, and citric acid having a pH of 2.0 to 6.0. The Examiner argues it would have been obvious to adjust the composition according to Tanaka to an acidic pH of 2.0 to 6.0 to avoid damage to the skin. Appellants submit Tanaka fails to cure the defects of the combination of Lee, Vanderhoff and Higuchi set forth above. Reversal of this rejection is respectfully requested.”
In response to this argument, as discussed above Lee, Vanderhoff, and Higuchi do not have the issues raised by Appellant. The further art relied upon thus still appears 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Higuchi, W.I., et al., ( J. Pharm. Sci., 1962); and Tanaka, U.S. 2005/0074421 as applied to claims 1, 5-8, 11, and 14 above, and further in view of Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010).
Appellant argues: “The Examiner applies Lee, Vanderhoff, Higuchi, and Tanaka as above. The Examiner acknowledges they do not teach the source of chondroitin sulfate. Schiraldi is cited to show methods of producing chondroitin sulfate from bacteria. The Examiner argues it would have been obvious to use bacterially-derived chondroitin sulfate according to Schiraldi in the compositions of Lee, Vanderhoff, Higuchi, and Tanaka. Appellants submit Schiraldi fails to cure the defects of the combination of Lee, Vanderhoff and Higuchi set forth above. Reversal of this rejection is therefore also respectfully requested.”
In response to this argument, as discussed above Lee, Vanderhoff, and Higuchi do not have the issues raised by Appellant. The further art relied upon thus still appears to render obvious this claim given the reasons set forth above. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Higuchi, W.I., et al., ( J. Pharm. Sci., 1962); Tanaka, U.S. 2005/0074421; and Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010) as applied to claims 1, 5-9, 11, and 14 above, and further in view of Bellin et al., U.S. Patent 7,544,375. 
Appellants argue: “The Examiner applies Lee, Vanderhoff, Higuchi, Tanaka and Schiraldi as above. The Examiner acknowledges they do not teach including further emollients such as glyceryl dilaurate and steareth-10 in the compositions. Bellin is cited to show cosmetic moisturizing compositions that may include emollients such as steareth-10, glyceryl dilaurate, polysorbate 60. Appellants submit Bellin fails to cure the defects of the combination of Lee, Vanderhoff and Higuchi set forth above. Reversal of this rejection is therefore also respectfully requested.”
In response to this argument, as discussed above Lee, Vanderhoff, and Higuchi do not have the issues raised by Appellant. The further art relied upon thus still appears to render obvious this claim given the reasons set forth above. 

Claims 1, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746.
Appellants argue: “Malakhov relates to microspheres produced by contacting a solution of a macromolecule in a solvent with an anti-solvent and a counterion, and then chilling the solution to precipitate the microspheres. The macromolecule may be any one of thousands of compounds including chondroitin sulfate. The “counterion” is a charged compound that is “anionic or having a net negative charge or charge-polarizable group(s), cationic or having a net positive charge or charge-polarizable group(s), or zwitterionic and possessing both negative and positive charged or charge-polarizable groups.” Paragraph [0128]. “In examples, where the counterion is an anionic compound, the anionic compound can be sodium citrate, sodium sulfate, zinc sulfate, magnesium sulfate, potassium sulfate or calcium sulfate.” Paragraph [0023]. Many other counterions are disclosed, including amino acids and polymers. The addition of Malakhov to Lee and Vanderhoff does not arrive at the claimed invention. First, Malakhov’s counterion is a compound. It is not a cation as required by the claimed invention.”
In response to this Malakhov includes calcium phosphate, calcium chloride, and calcium sulphate as counterions to form microparticles or enhance microparticle stability in tables 4, 8, and 9. The use of counterions to precipitate and form microparticles from the primary drugs are also disclosed thoughout the disclosure as is the use of chondroitin sulfate as a deliverable macromolecule. Further Vanderhoff also already disclosed that carboxylate containing polymers can be ionically crosslinked using calcium and provided chondroitin sulfate as a carboxylate comprising polymer embodied in the invention. Thus the use of the known carboxylate polymer crosslinking agent/counterion calcium with the known carboxylate containing macromolecule chondroitin sulfate would provide for formation of particles through ionic crosslinking as given in the teachings of Vanderhoff and Malakhov. Given this, these arguments are not found persuasive.

Appellant argues: “Second, there is no disclosure in Malakhov of crosslinking, either of chondroitin sulfate or anything else. The Examiner's sole argument again is that Malakhov teaches uniformly sized microparticles, and this is good. But whether uniformly sized or not, Lee, Vanderhoff and now Malakhov all disclose different materials: uncrosslinked chondroitin sulfate having a molecular weight of 30 to 45 KDa, covalently crosslinked sodium alginate, or a macromolecule that might be chondroitin sulfate contacted with calcium sulfate and a precipitating solvent. The Examiner’s argument that the three references “all use the same thing’ is incorrect. And the focus on uniform particle size to link them ignores the rest of their teachings and is irrelevant. Appellants submit this rejection should be reversed.”
	In response to these arguments, as discussed above both Vanderhoff and Malakhov use calcium based agents to form particles of macromolecules of opposite charge to this counterion including chondroitin sulfate that comprises oppositely charged carboxylates. The crosslinking and formation of such macromolecules into uniform particles is also taught by Vanderhoff and Malakhov. Forming the chondroitin sulfate macromolecules of Lee into such uniform particles using a calcium counterion would improve the delivery of the drug as taught by the art and thus motivate this modification of the chonrotin sulfate containing compositions of Lee as previously set forth. Given this, these arguments are not found persuasive.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided) in view of Vanderhoff, J.W., et al., WO9639464A1; and Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746 as applied to claims 1, 5-7, 11, and 14 above, and further in view of Tanaka, U.S. 2005/0074421.
Appellant argues: “The Examiner applies Lee, Vanderhoff and Higuchi as above. The Examiner acknowledges they do not teach using an acidic pH. Tanaka is cited to show acidic compositions for external use comprising an acidic polysaccharide such as chondroitin sulfate, calcium, and citric acid having a pH of 2.0 to 6.0. The Examiner argues it would have been obvious to adjust the composition according to Tanaka to an acidic pH of 2.0 to 6.0 to avoid damage to the skin. Appellants submit Tanaka fails to cure the defects of the combination of Lee, Vanderhoff and Malakhov set forth above. Reversal of this rejection is respectfully requested.”
In response to this argument, as discussed above Lee, Vanderhoff, and Malakhov do not have the issues raised by Appellant. The further art relied upon thus still appears to render obvious this claim given the reasons set forth above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746; and Tanaka, U.S. 2005/0074421 as applied to claims 1, 5-8, 11, and 14 above, and further in view of Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010).
Appellant argues: “The Examiner applies Lee, Vanderhoff, Malakhov, and Tanaka as above. The Examiner acknowledges they do not teach the source of chondroitin sulfate. Schiraldi is cited to show methods of producing chondroitin sulfate from bacteria. The Examiner argues it would have been obvious to use bacterially-derived chondroitin sulfate according to Schiraldi in the compositions of Lee, Vanderhoff, Malakhov, and Tanaka. Appellants submit Schiraldi fails to cure the defects of the combination of Lee, Vanderhoff and Malakhov set forth above. Reversal of this rejection is therefore also respectfully requested.
In response to this argument, as discussed above Lee, Vanderhoff, and Malakhov do not have the issues raised by Appellant. The further art relied upon thus still appears to render obvious this claim given the reasons set forth above. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, J., et al., Korean Patent KR101445644B1 (English translation provided); Vanderhoff, J.W., et al., WO9639464A1; Malakhov, M., et al., U.S. Patent Application Publication 2015/0359746; Tanaka, U.S. 2005/0074421; and Schiraldi, C., et al., (Appl. Microbiol. Biotechnol., 2010) as applied to claims 1, 5-9, 11, and 14 above, and further in view of Bellin et al., U.S. Patent 7,544,375. 
Appellant argues: “The Examiner applies Lee, Vanderhoff, Malkhov, Tanaka and Schiraldi as above. The Examiner acknowledges they do not teach including further emollients such as glyceryl dilaurate and steareth-10 in the compositions. Bellin is cited to show cosmetic moisturizing compositions that may include emollients such as steareth-10, glyceryl dilaurate, polysorbate 60. Appellants submit Bellin fails to cure the defects of the combination of Lee, Vanderhoff and Malakhov set forth above. Reversal of this rejection is therefore also respectfully requested.”
In response to this argument, as discussed above Lee, Vanderhoff, and Malakhov do not have the issues raised by Appellant. The further art relied upon thus still appears to render obvious this claim given the reasons set forth above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618

 

                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.